Per Curiam.
Appeal from an order of the Supreme Court (Viscardi, J.), entered August 16, 1993 in Washington County, which granted petitioners’ application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the designating petition naming respondent Kelly S. McKeighan as the Democratic Party candidate for the office of Washington County District Attorney in the September 14, 1993 primary election.
We agree with Supreme Court that the designating petition of respondent Kelly S. McKeighan must be declared invalid due to McKeighan’s failure to properly state his place of residence on each page of the petition (see, Election Law § 6-132 [1]). We disagree, however, with Supreme’s Court conclusion that it was without jurisdiction to provide for an opportunity to ballot in this case. Invoking our power under Election Law § 16-100, we deem this an appropriate case to provide registered voters of the Democratic Party with an opportunity to ballot for the office of District Attorney (see, Matter of Brown v Ulster County Bd. of Elections, 48 NY2d 614; Matter of Hunting v Power, 20 NY2d 680; cf., Matter of Harden v Board of Elections, 74 NY2d 796).
Weiss, P. J., Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the order is modified, on the facts, without costs, by directing that the Washington County Board of Elections provide registered voters of the Democratic Party with an opportunity to ballot for the office of Washington County District Attorney at the September 14, 1993 primary election.